DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/4/2020 has been considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure. 
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet preferably within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc. In addition, the form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.

The abstract of the disclosure is objected to because it uses phases “the present invention disclose” and “also disclosed”.  Correction is required.  See MPEP § 608.01(b). 

Claim Objection 
Claims 19, 22, and 24-26 are objected to because of the following informalities:  
Claim 19, line 4: please amend “the surface” to “[[the]]a surface”.
Claim 19, line 4: please add “and” after “said pair of electrodes,” to recite “said pair of electrodes, and”. 
Claim 19, line 6: please amend “the dielectric material” to “[[the]]a dielectric material”.
Claim 19, lines 6-7: please amend “said capacitive sensor” to “said capacitive vapor sensor”. 
Claim 22, line 2: please amend “10oC” to “10 oC” by adding a space between 10 and oC.
Claim 22, line 2: please amend “60oC” to “60 oC” by adding a space between 60 and oC.
Claim 24, lines 1-2: Examiner suggests amending to recite “wherein said is at least 1 hour”. 
Claims 25-26: please amend the “wherein” clause of each claim so that the “and” is located with the previous clause. For example, claim 25 should recite in line 5: “adsorbed thereon, and” and line 6 should recite “wherein said creating of said pores…”. The same amendment should be made to claim 26. 
Claim 25, line 4: please amend “a pair of electrodes” to “[[a]]said pair of electrodes”.
Claim 26, line 6: please amend “100oC” to “100 oC” by adding a space between 100 and oC.
Appropriate correction is required.

Claim Interpretation
Examiner’s Note: Claims 28-36 are product claims that depend upon process claims. Although dependent claims with different statutory classes are permitted [see MPEP 608.01(n)(III)], the Applicant is advised that the process steps outlined in each of claims 19-27, from which claims 28-36 depend, are interpreted as product-by-process limitations [MPEP 2113]. The scope of claims 28-36 are limited only by the structure implied by the method steps outlined in claims 19-27. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 26 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Regarding claim 26, claim 26 recites “to about 100 oC for several”, which is unclear how long is the heating time. Therefore, the scope of claim 26 is indefinite. Claim 35 is further rejected by virtue of their dependence upon and because they fail to cure the deficiencies of indefinite claim 26.
Regarding claim 26, claim 26 recites “said graphene suspension”, which lacks antecedent basis. Also, the suspension comprises graphene oxide. Claim 26 further recites "said graphene suspension" and "said graphene oxide" in lines 5-6, which is unclear if they're referring to a different "graphene suspension". Since the suspension contains graphene oxide, it is unclear why "and said graphene oxide" is recited after "said suspension". Therefore, the scope of claim 26 is indefinite. Claim 35 is further rejected by virtue of their dependence upon and because they fail to cure the deficiencies of indefinite claim 26.
Regarding claim 26, claim 26 recites “the assembly”,  which lacks antecedent basis. Therefore, the scope of claim 26 is indefinite. Claim 35 is further rejected by virtue of their dependence upon and because they fail to cure the deficiencies of indefinite claim 26.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 19-20, 22-24, and 27-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bi et al. (Ultrahigh humidity sensitivity of graphene oxide, Scientific Reports, 2013, 3, 2714). 

Regarding claim 19,  Bi teaches an in-situ process for preparing a capacitive vapor sensor (fabrication of the G-O based capacitive humidity sensor is described in the section Fabrication of the G-O based sensor in Results on page 2), said process comprising:
i) providing a pair of electrodes (the first step of fabricating microscale interdigitated electrodes in the section Fabrication of the G-O based sensor in Results on page 2; Figs.1b-1c show a pair of interdigitated electrodes), 
ii) adsorbing graphene oxide on the surface of said pair of electrodes (a drop of G-O dispersion (50 [Symbol font/0x6D]l, 1 mg/ml, dissolved in ethanol) was dropped onto the interdigitated electrodes through a pipette, followed by drying under a temperature 45 oC for 1 h described in the section Fabrication of the G-O based sensor in Results on page 2; Fig.1d shows graphene oxide absorbed on surface of the interdigitated electrodes), and  
iii) creating pores in said adsorbed graphene oxide, to obtain porous graphene oxide physically immobilized on said pair of electrodes, as the dielectric material of said capacitive sensor (the G-O film was annealed at 75 oC for 24 h and G-O as the insulated humidity-sensing material described in the section Fabrication of the G-O based sensor in Results on page 2. Annealing creates pores in the adsorbed graphene oxide, which is also supported in para. 0105 of the specification of this instant application: “Annealing may also be used to create pores”).  

Regarding claim 20, Bi teaches the process of claim 19, wherein said adsorbing of said graphene oxide on said pair of electrodes comprises contacting said pair of electrodes with a graphene oxide solution or a graphene oxide suspension (a drop of G-O dispersion (50 [Symbol font/0x6D]l, 1 mg/ml, dissolved in ethanol) was dropped onto the interdigitated electrodes through a pipette, followed by drying under a temperature 45 oC for 1 h described in the section Fabrication of the G-O based sensor in Results on page 2). 

Regarding claim 22, Bi teaches the process of claim 20, wherein said contacting is performed at a temperature between 10 0C and 60 °C (a drop of G-O dispersion (50 [Symbol font/0x6D]l, 1 mg/ml, dissolved in ethanol) was dropped onto the interdigitated electrodes through a pipette, followed by drying under a temperature 45 oC for 1 h described in the section Fabrication of the G-O based sensor in Results on page 2. The disclosed temperature 45 oC falls within the claimed temperature range).
  
Regarding claim 23, Bi teaches the process of claim 20, wherein said contacting is performed for an incubation time of at least 5 minutes (a drop of G-O dispersion (50 [Symbol font/0x6D]l, 1 mg/ml, dissolved in ethanol) was dropped onto the interdigitated electrodes through a pipette, followed by drying under a temperature 45 oC for 1 h described in the section Fabrication of the G-O based sensor in Results on page 2. The disclosed incubation time of 1 h falls within the claimed incubation time range).  

Regarding claim 24, Bi teaches the process of claim 23, wherein said contacting is performed for an incubation time of at least 1 hour (a drop of G-O dispersion (50 [Symbol font/0x6D]l, 1 mg/ml, dissolved in ethanol) was dropped onto the interdigitated electrodes through a pipette, followed by drying under a temperature 45 oC for 1 h described in the section Fabrication of the G-O based sensor in Results on page 2. The disclosed incubation time of 1 h falls within the claimed incubation time range).

Regarding claim 27, Bi teaches the process of claim 19, wherein said graphene oxide is a functionalized graphene oxide (G-O sheets contain abundant oxygen-containing functional groups (section Fabrication of the G-O based sensor in Results on page 2); functional groups including carboxyl groups, hydroxyl groups, and so on,  endow G-O with great capacity for water adsorption and consequently affecting the dielectric properties of G-O (page 2 in Supplementary Information)).
  
Regarding claim 28, Bi teaches a capacitive vapor sensor prepared according to the process of claim 19 (a G-O based humidity sensor fabricated according to the process of claim 19 (section Fabrication of the G-O based sensor in Results on page 2)).  

Regarding claim 29, Bi teaches a capacitive vapor sensor prepared according to the process of claim 20 (a G-O based humidity sensor fabricated according to the process of claim 20 (section Fabrication of the G-O based sensor in Results on page 2)).

Regarding claim 30, Bi teaches a capacitive vapor sensor prepared according to the process of claim 21 (a G-O based humidity sensor (section Fabrication of the G-O based sensor in Results on page 2). Note that the scope of this instant claim is limited only by the structure implied by the method steps outlined in claims 21/19, as outlined in the claim interpretation).

Regarding claim 31, Bi teaches a capacitive vapor sensor prepared according to the process of claim 22 (a G-O based humidity sensor fabricated according to the process of claim 22 (section Fabrication of the G-O based sensor in Results on page 2)).

Regarding claim 32, Bi teaches a capacitive vapor sensor prepared according to the process of claim 23 (a G-O based humidity sensor fabricated according to the process of claim 23 (section Fabrication of the G-O based sensor in Results on page 2)).

Regarding claim 33, Bi teaches a capacitive vapor sensor prepared according to the process of claim 24 (a G-O based humidity sensor fabricated according to the process of claim 24 (section Fabrication of the G-O based sensor in Results on page 2)).

Regarding claim 34, Bi teaches a capacitive vapor sensor prepared according to the process of claim 25 (a G-O based humidity sensor (section Fabrication of the G-O based sensor in Results on page 2). Note that the scope of this instant claim is limited only by the structure implied by the method steps outlined in claims 25/19, as outlined in the claim interpretation).

Regarding claim 35, Bi teaches a capacitive vapor sensor prepared according to the process of claim 26 (a G-O based humidity sensor (section Fabrication of the G-O based sensor in Results on page 2). Note that the scope of this instant claim is limited only by the structure implied by the method steps outlined in claims 26/19, as outlined in the claim interpretation. The ammonium carbonate recited in claim 26 is thermally decomposed to generate gases through the ammonium carbonate decomposition reaction, and expulsion of the produced gases creates pores in the graphene oxide. Therefore, the ammonium carbonate does not add to the structure of the G-O based capacitive humidity sensor).

Regarding claim 36, Bi teaches a capacitive vapor sensor prepared according to the process of claim 27 (a G-O based humidity sensor fabricated according to the process of claim 27 (section Fabrication of the G-O based sensor in Results on page 2)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 21 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Bi, as applied to claim 19 above, and in view of Shamaila et al. (Modifications in development of graphene oxide synthetic routes, Chemical Engineering Journal, 2016, 294, 458-477).

Regarding claim 21, Bi teaches the process of claim 19, and does not teach wherein creating said pores in said graphene oxide is obtained by thermal expansion or freeze-drying. 
Shamaila teaches creating GO sponge with micro porous structure with the freeze-drying method (Table 6 and section 3.4.7. Synthesis of graphene oxide sponge). Freeze drying is a process that pours the suspension into a non porous mold, freezes the suspension, demolds the frozen material, and then dries the material under vacuum. Morphology of the GO sponge can be easily tuned by adjusting the freezing conditions which will yield sponge material with elongated and continuous porosity along the solidification direction. Freeze drying offers little cost and favour the utilization of non-toxic dispersing media like water (the first paragraph in Col. 1 on page 473).
Bi and Shamaila are considered analogous art to the claimed invention because they are in the same field of synthesis, modification and applications of graphene oxide material. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the process of creating pores in adsorbed graphene oxide by annealing in Bi with the freeze-drying method to create pores in the adsorbed graphene, as taught by Shamaila, since Shamaila teaches wherein freeze drying offers little cost and favor the utilization of non-toxic dispersing media like water, and morphology of the GO sponge can be easily tuned by adjusting the freezing conditions which will yield sponge material with elongated and continuous porosity along the solidification direction (the first paragraph in Col. 1 on page 473). Furthermore, the simple substitution of one known element (i.e., the freeze-drying method to create pores in G-O) for another (i.e., the annealing method to create pores in G-O) is likely to be obvious when predictable results are achieved (i.e., creating pores in G-O).  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Regarding claim 30, modified Bi teaches a capacitive vapor sensor prepared according to the process of claim 21 (a G-O based humidity sensor (Fig.1 in Bi) fabricated according to the process of claim 21).

Claims 25 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Bi, as applied to claim 19 above, and in view of Shamaila et al. (Modifications in development of graphene oxide synthetic routes, Chemical Engineering Journal, 2016, 294, 458-477) and Fernandes et al. (US20140105242A1).

Regarding claim 25, Bi teaches the process of claim 19, wherein said adsorbing of said graphene oxide on said pair of electrodes comprises contacting said pair of electrodes with a graphene oxide solution, drying said graphene oxide solution at a temperature for an incubation time, to obtain an assembly consisting of a pair of electrodes having a partially dried graphene oxide adsorbed thereon (a drop of G-O dispersion (50 [Symbol font/0x6D]l, 1 mg/ml, dissolved in ethanol) was dropped onto the interdigitated electrodes through a pipette, followed by drying under a temperature 45 oC for 1 h described in the section Fabrication of the G-O based sensor in Results on page 2; Fig.1d shows graphene oxide absorbed on surface of the interdigitated electrodes). 
Bi does not teach wherein the drying temperature is room temperature, and wherein said creating of said pores in said graphene oxide comprises freeze-drying said assembly, to obtain said porous graphene oxide physically immobilized on said pair of electrodes.
Fernandes teaches device and methods for temperature and humidity measurements using a nanocomposite film sensor, wherein a nanocomposite sensing film extends between a pair of electrodes (abstract and Fig.2B). Fernandes further teaches a method of preparing the nanocomposite sensing film including: (a) mixing water dispersed CNTs containing an anionic detergent such as sodium dodecyl sulphate (SDS) in an aqueous solution of the non-conductive hydrogel polymer containing SDS; (b) drop casting the mixture of CNTs and the non-conductive hydrogel polymer onto a porous alumina substrate; (c) allowing the solution to dry under room temperature and pressure conditions; and (d) forming contacts on the nanocomposite film for measuring electrical resistance, thereby preparing the nanocomposite film as a sensing or circuit element [para. 0012]. Further, while the experimental model described above employed composite film with carbon nanotubes, related results may be expected using other conductive nanoparticles. In addition to single-wall carbon nanotubes, suitable nanoparticles may include multi-walled carbon nanotubes or mixtures thereof, carbon black, graphene, and graphene oxide [para. 0074]. Therefore, Fernandes teaches a method for fabricating a nanocomposite film comprising graphene oxide wherein the nanocomposite film extends between a pair of electrodes for humidity measurement, and the nanocomposite film is formed by the drop-casting method wherein the graphene oxide solution is drying at room temperature.
Bi and Fernandes are considered analogous art to the claimed invention because they are in the same field of G-O based device and method for humidity measurement. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drying temperature of 45 oC in the process of adsorbing graphene oxide on the pair of electrodes in Bi by drying the graphene oxide solution at room temperature, as taught by Fernandes. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." MPEP § 2144.05(II)(A). Therefore, it would have been obvious to one skilled in the art to use room temperature for drying the adsorbed graphite as this would function is a predictable manner given these conditions. 
Modified Bi still does not teach wherein said creating of said pores in said graphene oxide comprises freeze-drying said assembly, to obtain said porous graphene oxide physically immobilized on said pair of electrodes.
Shamaila teaches creating GO sponge with micro porous structure with the freeze-drying method (Table 6 and section 3.4.7. Synthesis of graphene oxide sponge). Freeze drying is a process that pours the suspension into a non porous mold, freezes the suspension, demolds the frozen material, and then dries the material under vacuum. Morphology of the GO sponge can be easily tuned by adjusting the freezing conditions which will yield sponge material with elongated and continuous porosity along the solidification direction. Freeze drying offers little cost and favour the utilization of non-toxic dispersing media like water (the first paragraph in Col. 1 on page 473).
Modified Bi and Shamaila are considered analogous art to the claimed invention because they are in the same field of synthesis, modification and applications of graphene oxide material. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the process of creating pores in adsorbed graphene oxide by annealing in modified Bi with the freeze-drying method to create pores in the adsorbed graphene, as taught by Shamaila, since Shamaila teaches wherein freeze drying offers little cost and favor the utilization of non-toxic dispersing media like water, and morphology of the GO sponge can be easily tuned by adjusting the freezing conditions which will yield sponge material with elongated and continuous porosity along the solidification direction (the first paragraph in Col. 1 on page 473). Furthermore, the simple substitution of one known element (i.e., the freeze-drying method to create pores in G-O) for another (i.e., the annealing method to create pores in G-O) is likely to be obvious when predictable results are achieved (i.e., creating pores in G-O).  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Regarding claim 34, modified Bi teaches a capacitive vapor sensor prepared according to the process of claim 25 (a G-O based humidity sensor (Fig.1 in Bi) fabricated according to the process of claim 25). 


Claims 26 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Bi, as applied to claim 19 above, and in view of Hu et al. (CN104787751A, English translation).

Regarding claim 26, Bi teaches the process of claim 19, and does not teach wherein said adsorbing of said graphene oxide on said pair of electrodes comprises contacting said pair of electrodes with a suspension comprising graphene oxide and ammonium carbonate, and wherein said creating of said pores in said graphene oxide comprises heating the assembly consisting of said pair of electrodes having said suspension and said graphene oxide, to about 100 0C for several minutes, to obtain said porous graphene oxide physically immobilized on said pair of electrodes.  
Hu teaches a preparation method of graphene powder comprising the following steps: (a) graphene oxide (dispersed in water) is reacted with a dispersant to obtain an intermediate product, and the dispersant includes an ammonium salt; and (b) heat-treating the intermediate product to obtain graphene powder (abstract; claim 1; para. 0039). The temperature of the heat treatment in the step (b) is 80 oC to 800 oC, and the heat treatment time in the step (b) is 0.5 min to 30 min (claim 7). The dispersant in the step (a) comprises one or more in ammonium sulfate, ammonium carbonate and ammonium bicarbonate (claim 3 and [para. 0014]). The dispersant is thermally decomposed in the process of heat treatment to generate a large amount of gas, and the gas produced can peel off graphite oxide and weaken the degree of close contact between graphene oxide sheets [para. 0029]. The roles of the heat treatment is the same as that in this instant application, which is supported in paras. 0111-0115 in the specification of this application. In this instant application, ammonium carbonate is thermally decomposed to generate gases through the ammonium carbonate decomposition reaction, and expulsion of the produced gases creates pores in the graphene oxide, leading to a porous graphene oxide film on the electrode (paras. 0111-0115 in the specification of this application). Therefore, the heat treatment of the intermediate product produced from the suspension of graphene oxide and dispersant (i.e., ammonium carbonate) in Hu would also create pores in the graphene oxide by expulsion of the generated gases, which weaken the degree of close contact between graphene oxide sheets.  
Bi and Hu are considered analogous art to the claimed invention because they are in the same field of synthesis, modification and applications of graphene oxide material. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the graphene oxide solution in the second process of Bi (i.e., the process of absorbing graphene oxide on the surface of said pair of electrodes) with a suspension comprising graphene oxide and ammonium carbonate, as taught by Hu, wherein the solution contacts the pair of electrodes and an intermediate product forms therein. Furthermore,  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the annealing method of creating pores in adsorbed graphene oxide in Bi with the heat-treating method to heat the intermediate product at temperature of 80 oC to 800 oC for 0.5 min to 30 min, as taught by Hu, since Hu teaches the preparation method has characteristics of high efficiency and low energy consumption, and can be used for large-scale production of graphene powder (abstract). Furthermore, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved (i.e., creating porous G-O).  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). Note that the heat-treating method would create pores in the graphene oxide, as taught by Hu. Given the teachings of Hu regarding the heating temperature range of 80 oC to 800 oC, it would have been obvious to have selected and utilized a temperature within the disclosed range. The claimed limitation “for several minutes” also falls within the disclosed heat treatment time of 0.5 min [Symbol font/0x7E] 30 min. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Furthermore, the heating time also depends on the mass ratio of the graphene oxide and ammonium carbonate, and the selection of the heating time and temperature is within the ambit of one of ordinary skill in the art. Therefore, modified Bi teaches the claimed limitations of instant claim 26.
Note: for the purpose of examination, Examiner interprets “for several” as “for several minutes” in view of para. 0114 in the specification: “wherein the creating of the pores in the graphene oxide was obtained by heating this assembly to about 100° C. for several minutes to obtain a porous graphene oxide film adsorbed on the electrode”. Examiner interprets “The assembly” as “an assembly”; and “said graphene suspension and said graphene oxide” as “said suspension” in view of para. 0114 in the specification: “the adsorbing of the graphene oxide on the electrode surface was achieved by contacting the electrode surface with a graphene oxide-ammonium carbonate suspension, to obtain an assembly consisting of an electrode coated with the graphene oxide-ammonium carbonate suspension, further wherein the creating of the pores in the graphene oxide was obtained by heating this assembly to about 100° C. for several minutes to obtain a porous graphene oxide film adsorbed on the electrode”. 

Regarding claim 35, modified Bi teaches a capacitive vapor sensor prepared according to the process of claim 26 (a G-O based humidity sensor (Fig.1 in Bi) fabricated according to the process of claim 26). 

Conclusion
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure: Zhou et al. (US20130230709A1) teaches a porous graphene material and preparation method wherein a suspension of GO and ammonium carbonate is heated to 500 oC to form porous graphene material. Yang et al. (CN103910356A) teaches a preparation method of porous 3D graphene by hydro-thermal reaction of graphene oxide and ammonium carbonate suspension at 80-400 oC for 3-50 h. Zhang et al. (Simultaneous reduction, exfoliation, and nitrogen doping of graphene oxide via a hydrothermal reaction for energy storage electrode materials, Carbon, 2014, 69, 66-78) teaches porous nitrogen(N)-doped graphene (NG) sheets as electrode materials which are prepared using a suspension comprising graphene oxide and ammonium carbonate by an eco-friendly hydrothermal reaction at temperature about 100 oC for 10 h. Su et al. (Electrical and humidity-sensing properties of reduced graphene oxide thin film fabricated by layer-by-layer with covalent anchoring on flexible substrate, Sensors and Actuators B: Chemical, 2014, 200, 9-18) teaches a humidity sensor fabricated layer-by-layer by covalently bonding graphene oxide to a gold electrode.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIZHI QIAN whose telephone number is (571)272-3487. The examiner can normally be reached Monday-Thursday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.Q./Examiner, Art Unit 1795              

/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795